Citation Nr: 0821669	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for right 
shoulder disability status post right biceps tendon rupture 
and rotator cuff repair prior to December 16, 2005 and an 
initial rating in excess of 20 percent on and after December 
16, 2005.

3.  Entitlement to a rating in excess of 50 percent for sleep 
apnea.

4.  Entitlement to service connection for a neck condition, 
to include as secondary to the veteran's service connected 
right shoulder disability.

5.  Entitlement to service connection for chronic 
inflammatory demyelinating polyradiculoneuropathy.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to August 
1978 and from October 2001 to July 2003, with additional 
service in the Reserves.  

The issues of increased ratings for the low back and right 
shoulder come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the RO in 
Cleveland, Ohio, which granted service connection for both 
conditions and assigned an initial rating of 10 percent for 
the veteran's low back disability and a noncompensable rating 
for the veteran's right shoulder.  The issue of an increased 
rating for sleep apnea arises from an August 2006 rating 
decision which continued the veteran's 50 percent disability 
rating.  The issue of service connection for a neck 
disability arises from December 2004 and August 2006 rating 
decisions which denied service connection, including on a 
secondary basis.  The TDIU issue arises from the August 2006 
rating decision, denying the claim.

During the pendency of the appeal, an increased evaluation 
from noncompensable to 20 percent was granted for the 
veteran's right shoulder disability by rating decision dated 
in September 2007, effective December 16, 2005.  The Board 
notes, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  The increased rating issue remains 
before the Board. 

The veteran submitted a great deal of evidence following 
certification of his appeal in February 2008, concerning 
recent medical treatment.  The records are focused on the 
veteran's chronic inflammatory demyelinating 
polyradiculoneuropathy, not on the claims which are presently 
before the Board.  There is no evaluation of the veteran's 
service connected disabilities.  As such, the evidence is not 
relevant to the claims that will be adjudicated on the 
merits, and the file need not be returned to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2007) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

The issues of an increased initial rating for degenerative 
joint disease of the lumbar spine, an increased rating for 
sleep apnea, service connection for chronic inflammatory 
demyelinating polyradiculoneuropathy and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 16, 2005, the veteran's right shoulder 
disability status post right biceps tendon rupture and 
rotator cuff repair was manifested by a range of motion that 
greatly exceeded shoulder level, without objective 
manifestations of painful motion, without additional loss of 
range of motion on repetition due to weakened movement, 
excess fatigability and incoordination.

2.  On and after December 16, 2005, the veteran's right 
shoulder disability status post right biceps tendon rupture 
and rotator cuff repair was manifested by an active range of 
motion that did not reach shoulder level, but was more than 
the midpoint between side and shoulder level, with weakness, 
tremors and dysfunction of the arm, which are the result of a 
currently non-service connected neuromuscular disorder.  

3.  The veteran's osteoarthritis of the neck was manifest to 
a compensable degree within one year of his separation from 
service.


CONCLUSIONS OF LAW

1.  Prior to December 16, 2005, the criteria for an initial 
compensable rating for right shoulder disability status post 
right biceps tendon rupture and rotator cuff repair are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2007).

2.  On and after December 16, 2005, the criteria for an 
initial rating of 20 percent for right shoulder disability 
status post right biceps tendon rupture and rotator cuff 
repair are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

3.  The veteran's osteoarthritis of the cervical spine is 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the claim for service connection for a neck condition, 
that claim has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on that 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

With respect to the veteran's right shoulder claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The right shoulder claim arises from a granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

The RO did not provide notice of the fourth and fifth 
elements in a notice letter to the veteran.  Failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id., at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non prejudicial.  See 
Sanders, at 889.  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The veteran has submitted treatment records pertaining to his 
right shoulder, discussing the range of motion and his loss 
of grip strength.  The veteran has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO.  The Board finds that the record demonstrates that, 
despite the error, the adjudication was essentially fair.  
The Board finds that the notice error was non prejudicial.  
See Sanders, supra.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
December 2005.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected right 
shoulder disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2005 VA examination report is thorough and 
supported by VA and private outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 50 for his sleep apnea and an initial compensable 
rating for his right shoulder disability, prior to December 
16, 2005 and a rating in excess of 20 percent on and after 
December 16, 2005.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's right shoulder disability has been under 
Diagnostic Code (DC) 5299-5201.  The Board notes that this 
Diagnostic Code indicates a rating by analogy, using the 
criteria of DC 5201.  

Limitation of humeral motion of the arm is rated 20 percent 
when limited to the shoulder level; it is rated 30 percent 
when limited to a point midway between the side and shoulder 
level; and it is rated 40 percent when limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Code 5201.  There is no 
rating below 20 percent under DC 5201.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I.  

The veteran's right shoulder range of motion has been tested 
several times.  At the January 2003 Medical Evaluation Board 
(MEB) examination leading up to the veteran's discharge, the 
veteran had full range of active motion.  At the veteran's 
December 2003 VA examination, he had flexion to 160 degrees, 
abduction to 150 degrees, adduction to 50 degrees and 
rotation to 45 degrees, both external and internal.  At the 
veteran's December 16, 2005 VA examination, he had flexion to 
60 degrees actively and passively to 90 degrees, active 
abduction to 60 degrees, passively to 90 degrees, adduction 
to 20 degrees actively and 30 degrees passively with rotation 
to 60 degrees, both external and internal, active and 
passive.  

The Board finds that the veteran's current ratings of 
noncompensable prior to December 16, 2005 and 20 percent as 
of December 16, 2005 under DC 5201 are appropriate.  The 
veteran's range of motion greatly exceeded the minimum level 
of impairment required under DC 5201 prior to December 16, 
2005.  The earliest medical evidence to show that the 
veteran's range of motion was limited to the shoulder level 
was from December 16, 2005.  There is no evidence to show 
that the veteran has ever had limitation of arm motion to the 
midpoint between the side and shoulder level.  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that the veteran could raise his arm beyond shoulder level 
prior to December 16, 2005, and raise his arm beyond the 
midpoint between the side and shoulder level, but not beyond 
shoulder level on and after December 16, 2005.  The criteria 
for assignment of a compensable rating before December 16, 
2005 and assignment of a rating in excess of 20 percent on 
and after December 16, 2005 under DC 5201 have not been met.  
See 38 C.F.R. § 4.71a. 

The Board notes that the January 2003 MEB examination noted 
degenerative joint disease of the acromioclavicular joint.  
This diagnosis was confirmed by x-ray.  Degenerative or 
traumatic arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 
5010 (traumatic arthritis).  When arthritis is present, 
accompanied by some limitation of motion, but the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  A rating of 20 percent is available should the 
evidence show occasional incapacitating exacerbations as 
well.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  
Any functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).

The Board notes initially that, on and after December 16, 
2005, the veteran began receiving a rating based on the 
limitation of the relevant joint.  As such, a separate rating 
under DC 5003 is not available for that time period.  See 38 
C.F.R. § 4.71a, DC 5003, supra.  As to the period prior to 
December 16, 2005, the veteran presently receives a 
noncompensable rating, so a rating under DC 5003 is possible.  
See id.  

At the veteran's January 2003 MEB examination, the veteran 
complained of pain with abduction of the arm and between 45 
and 135 degrees of flexion.  There is no indication that 
swelling, muscle spasm or other objective confirmation of 
painful motion was present.

At the veteran's December 2003 VA examination, the veteran 
reported pain, stiffness and weakness in the arm.  He 
indicated that he had difficulty with overhead movements.  
The examiner noted slight atrophy of the posterior deltoid.  
The veteran did not use a brace, and reported no 
dislocations.  

There is no indication, in short, of objective confirmation 
of painful motion.  The notation of atrophy indicates lack of 
use, but when called upon to use the arm, the veteran does 
not display swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Furthermore, the veteran's complaints of 
weakness run down his arm, into his hand, when only the 
acromioclavicular joint is affected by osteoarthritis.  This 
disability profile does not show impact on the effected joint 
as required by DC 5003.  The Board concludes that a 
compensable rating under DC 5003 is not warranted.  See 
38 C.F.R. § 4.71a, supra.  

The Board has also considered the application of other 
Diagnostic Codes.  Only three other codes are pertain to the 
joint: ankylosis of the scapulohumeral joint (DC 5200), other 
impairment of the humerus (DC 5202) and impairment of the 
clavicle and scapula (DC 5203).  There is no evidence that 
the joint is ankylosed or that the disability relates to the 
humerus.  DC 5203 for clavicle or scapula impairment provides 
ratings based on dislocation, nonunion or malunion of the 
relevant bones.  While the veteran has acromioclavicular 
arthritis, this disability is not ratable under DC 5203, as 
the bones are structurally intact and always have been.  In 
the alternative, DC 5203 orders a rating based on functional 
impairment of the contiguous joint, which has been discussed 
above.  The Board finds that the remaining DCs cannot afford 
the veteran ratings higher than those he already receives 
under DC 5201.  The criteria for higher ratings have not been 
met.  See 38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran has complained of weakness and tremors in his 
arm.  The Board notes that the tremors and weakness are in 
the both arms and legs.  The veteran's chronic inflammatory 
demyelinating polyradiculoneuropathy, which is discussed in 
the REMAND section below, has been identified as the source.  
The veteran's Social Security Administration records describe 
the disorder as similar to Parkinson's Disease, weakening and 
disrupting all of the veteran's movements.  The tremors are 
shown to have begun in his arms during 2003 and prior to the 
December 2003 examination showing atrophy, and account for 
the veteran's weakness, in spite of his service connected 
disability.  His records show that the demyelinating disease 
was rapidly advancing, rendering him unemployable within two 
years of onset.  The Board finds that the January 2003 
inservice MEB evaluation of his arm is the accurate 
assessment of the service connected disability, which does 
not show atrophy or other evidence of weakened or loss motion 
beyond the range of motion measurements.  The Board concludes 
that a rating under the criteria of DeLuca is not warranted 
at any time.  

The RO staged the veteran's right shoulder rating, as 
discussed above.  Fenderson; Hart, both supra.  In light of 
the foregoing, the Board concurs in the stages that have been 
assigned.  The veteran has not been entitled to a higher 
rating at any time during the period on appeal.  Accordingly, 
further staged ratings are not warranted.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran began complaining of neck pain in 2003.  He had 
stiffness, tenderness at C7 and avoided turning his head.  A 
June 2004 x-ray study showed osteophyte formation on the 
endplates at the C6-C7 vertebral space and some unspecified 
thoracic osteophyte formation.  An August 2004 x-ray study 
also showed osteophyte formation at C6-C7 with disc 
degeneration at the same level.  A December 2004 neck MRI 
showed disc degeneration in the cervical and upper thoracic 
intervertebral discs.  A March 2006 x-ray study showed severe 
bilateral facet arthropathy.  

According to Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under this Code, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The veteran's degenerative 
changes of the cervical spine were identified by x-ray within 
one year of his July 2003 separation from service.  The 
veteran had and continues to have stiffness, tenderness and 
painful motion according to the treatment history.  The Board 
finds that the veteran's osteoarthritis of the neck was 
manifest to a compensable degree within one year of his 
separation from service.  Service connection is therefore 
warranted under the provisions of 38 C.F.R. §§ 3.307 and 
3.309.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
right shoulder disability status post right biceps tendon 
rupture and rotator cuff repair prior to December 16, 2005 is

Entitlement to an initial rating in excess of 20 percent for 
right shoulder disability status post right biceps tendon 
rupture and rotator cuff repair on and after December 16, 
2005 is denied.

Entitlement to service connection for osteoarthritis of the 
cervical spine is granted.


REMAND

The RO denied service connection for chronic inflammatory 
demyelinating polyradiculoneuropathy (CIDP) in an August 2006 
rating decision, among other things.  The veteran submitted 
an August 2006 Notice of Disagreement as to the several 
claims, but did not specifically address the neuropathy 
claim.  The veteran's statements in regard to his challenge 
to the rating for his low back disability discuss his gait, 
balance and trouble walking.  The Board notes that the 
veteran did not make a separate claim for CIDP and that 
weakness of the proximal leg muscles is commonly associated 
with CIDP.  See Stedman's Medical Dictionary (27th ed. 2000), 
at 1422.  The claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Under the General Ratings Formula for Spine Disorders, the 
Board is required to consider whether separate ratings are 
warranted for neurological complications.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5242, Note (1).  The veteran's 
December 2003 VA examination contained an EMG report showing 
some neurological deficits in his left leg.  The veteran's 
2005 VA treatment records show complaints of radiculopathy 
associated with his back disability.  As mentioned, the 
veteran does currently suffer from CIDP, a profoundly 
debilitating disease.  The record does not reflect an 
assessment as to whether the veteran's abnormal December 2003 
EMGs represent a neurological complication of his back 
disability or are an aspect of his CIDP.  The Board remands 
for a clarifying medical opinion.  

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The only letter sent to the veteran in November 2005 
concerned the veteran's claim for TDIU, and did not address 
the rating for sleep apnea, which was readjudicated as a part 
of the TDIU claim.  The Board notes that the veteran did not 
dispute the April 2004 rating decision as to the sleep apnea 
rating and that issue had gone final prior to the TDIU claim.  
The notice sent prior to the April 2004 claim is therefore a 
part of a prior claim and is not valid as to the instant 
claim.  Since the evidence needed to substantiate the 
veteran's sleep apnea claim differs significantly than that 
needed to show entitlement to TDIU, the Board is constrained 
to remand the issue for compliance with the notice provisions 
contained in this law and to ensure the veteran has had full 
due process of law.

Following certification of the appeal, the Court further 
defined the VA's duty to notify obligations in increased 
rating claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  According to Vazquez-Flores, for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The veteran did not receive the notice described in Vazquez- 
Flores.  In light of the complicated procedural history in 
this case and the Court's decision in Vazquez-Flores, the RO 
should send the veteran corrective VCAA notice on the sleep 
apnea claim.  The Board notes that Diagnostic Code 6847 has 
been assigned for the sleep apnea disability and that 
Diagnostic Code should be included in the notice sent.

Since resolution of the TDIU claim is dependent, at least in 
part, on the outcome of the claims for an increase, the Board 
will defer consideration of that claim at this time.  
Therefore a decision by the Board on the veteran's TDIU claim 
would at this point be premature.  See Harris v. Derwinski, 1 
Vet. App 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  As the Board must remand the claim for other 
reasons, the Board will take this opportunity to obtain a 
current assessment of the effect of the service-connected 
conditions on employability to help resolve this conflict.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  
The notice should include the text of 
Diagnostic Code 6847.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his lower back 
disability and to determine whether the 
December 2003 EMGs reflect a neurological 
complication of his low back disability.  
Sufficient evaluations should be scheduled 
to evaluate the veteran's symptomatology.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.

Should neurological impairment be 
associated with the veteran's low back 
disability, the particular nerves affected 
should be named and the examiner should, 
if possible, indicate whether the 
paralysis is complete or incomplete and, 
if it is incomplete, whether the 
incomplete paralysis is best characterized 
as mild, moderate, moderately severe, or 
severe. 

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected lower back 
disability, sleep apnea, right shoulder 
and hypertension with a full description 
of the effect of the disabilities upon his 
ordinary activities.  The examiner should 
also provide an opinion as to whether the 
veteran's service-connected disabilities, 
alone, render him unemployable.

The veteran's claims folder must be 
available to the examiners for review in 
conjunction with the examinations.  The 
examiners should explain the rationale for 
any opinion given regarding the effect of 
the veteran's service-connected 
disabilities on his ability to obtain or 
maintain employment.

3.  Provide the veteran with a statement 
of the case as to the issue of service 
connection for CIDP.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


